1

2                              UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4

5     YIORKIS PINEDA-LAURENCIO,                         Case No. 2:19-cv-00477-LRH-EJY
6          Petitioner,
                                                        ORDER GRANTING MOTION FOR
7            v.                                         EXTENSION OF TIME
                                                        (ECF NO. 22)
8
      WILLIAM GITTERE, et al.,
9
           Respondents.
10

11

12

13          This action is a petition for writ of habeas corpus, pursuant to 28 U.S.C. § 2254,
14   by Yiorkis Pineda-Laurencio, a Nevada prisoner. The respondents were due to file a
15   response to the amended habeas petition by April 6, 2020. See Order entered July 8,
16   2019 (ECF No. 9).
17          On March 28, 2020, Respondents filed a motion for extension of time (ECF No.
18   22), requesting an extension of time to May 18, 2020 (a 42-day extension), to file their
19   response. Respondents’ counsel states that the extension of time is necessary because
20   he has only recently begun working on the case and because of its relative complexity.
21   The petitioner does not oppose the motion for extension of time.
22          The Court finds that Respondents’ motion for extension of time is made in good
23   faith and not solely for the purpose of delay, and that there is good cause for the
24   extension of time requested.
25          IT IS THEREFORE ORDERED that Respondents’ motion for extension of time
26   (ECF No. 22) is GRANTED. Respondents will have until and including May 18, 2020, to
27   file their response to the amended petition.
28   ///
                                                    1
1          IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered July 8, 2019 (ECF No. 9) will remain in effect.

3

4          DATED this 31st day of March, 2020.
5

6
                                                     LARRY R. HICKS
7                                                    UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                 2
